                Case 2:19-cv-00538-JCC Document 104 Filed 04/12/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        KAREN D. SMITH,                                  CASE NO. C19-0538-JCC
10                            Plaintiff,                   MINUTE ORDER
11              v.

12        THE BANK OF NEW YORK MELLON, et al.,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ third stipulated motion to continue the
18   trial date and remaining case deadlines (Dkt. No. 103). The Court finds good cause for the
19   request and hereby GRANTS the motion and ORDERS that trial shall be continued to November
20   8, 2021 at 9:30 a.m. The Court further ORDERS the remaining deadlines in this case are reset as
21   follows:
22   //
23   //
24   //
25   //
26   //


     MINUTE ORDER
     C19-0538-JCC
     PAGE - 1
             Case 2:19-cv-00538-JCC Document 104 Filed 04/12/21 Page 2 of 2




 1                  CASE EVENT                                  DEADLINE
 2   Trial Briefs                                 11/4/2021
 3   Proposed Voir Dire/Jury Instructions         11/4/2021
 4   Proposed Pretrial Order LCR 16(e)            10/29/2021
 5   Plaintiff’s Pretrial Statement LCR 16(h)     7/16/2021
 6   Defendant’s Pretrial Statement LCR 16(i)     7/27/2021
 7   LCR 39.1 ADR Deadline                        7/30/2021
 8                                                8/12/2021
     Dispositive Motion Deadline
 9                                                7/12/2021
     Discovery Cutoff
10   Plaintiff’s Disclosure of Expert Testimony
     Under FRCP 26(a)(2) due                      5/31/2021
11   Defendant’s Disclosure of Expert Testimony
     Under FRCP 26(a)(2) due                      7/7/2021
12
           The Clerk is also DIRECTED to terminate Docket Number 93 as moot.
13
           DATED this 12th day of April 2021.
14
                                                      William M. McCool
15                                                    Clerk of Court
16
                                                      s/Paula McNabb
17                                                    Deputy Clerk

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0538-JCC
     PAGE - 2
